Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okros (US 2003/0136277).
	Re claim 1: Okros discloses a cover (see fig. 2) comprising: a sidewall (12S, fig. 2); and a top (12T, fig. 2) integrally coupled to the sidewall (12S) and together with the sidewall (12S) forming an interior space (inner space of 12, fig. 2) to enclose a food item (14, fig. 2) located therein, wherein the top (12T) comprises an upper surface (upper surface of 12T, fig. 2) having a feature (16, fig. 2) configured to secure a candle (18, fig. 2) to the top (12T), and wherein the cover (see fig. 1) is configured to protect the food item (14) from airborne contamination released by a person while blowing out the candle (protect the cake from germs from individuals blowing out candles, see para [0058]).  

	Re claim 2: Okros discloses the cover (see fig. 2) is made of a plastic material (durable plastic, see para [0053]).  

	Re claim 3: Okros discloses the plastic material (durable plastic, see para [0053]) has an at least one of rigid (durable construction, see para [0053]), transparent, fire retardant, and dishwasher safe property.

	Re claim 4: Okros discloses the feature (16, fig. 2)  is at least one of a recess (recess, see para 00044]) and a protrusion.

	Re claim 5: Okros discloses the feature (16, fig. 2) has at least one of a circular shape (see fig. 2) and a rectangular shape.

Re claim 6: Okros discloses the candle (18, fig. 2) is secured on the top (12T, fig. 2) by way of a candle adaptor (20, fig. 2) having a bottom portion (bottom of 20, fig. 2) to engage with the feature (16, fig. 2) on the upper surface of the top (upper surface 12T, fig. 2), and a top portion (top portion of 20, fig. 2) to receive the candle (18).

	Re claim 7: Okros discloses the sidewall (12S, fig. 2) includes an at least one member (26, fig. 2) configured to be grasped during manual lifting and lowering of the cover (facilitate lifting and lowering of the cover, see para [0052]).  

Re claim 8: Okros discloses the at least one member (26, fig. 2) is one of a recess (indentation, see para [0052]), a protrusion, and a handle.  

Re claim 9: Okros discloses the top (12T, fig. 2) includes an at least one member (22, fig. 2) configured to be grasped during manual lifting and lowering of the cover (slot of 22 can be grasped to lift and lower the cover).  

Re claim 10: Okros discloses the at least one member (22, fig. 2) is one of a recess (slot, see para [0046]), a protrusion, and a handle.  

	Re claim 11: Okros discloses a cover (see fig. 1) for a food item (14, fig. 1), the cover comprising: a curved wall (12S, fig. 2) forming an interior space (inner space of 12, fig. 2) to enclose the food item (14) located therein, the curved wall (12S) comprising an upper surface (12T, fig. 2) having a feature (16, fig. 2) to secure a candle (18, fig. 2) to the upper surface (12T), wherein the cover (see fig. 1) is configured to protect the food item (14) from airborne contamination released by a person while blowing out the candle (protect the cake from germs from individuals blowing out candles, see para [0058]).  

Re claim 12: Okros discloses the cover (see fig. 2) is made of a plastic material (durable plastic, see para [0053]).  

Re claim 13: Okros discloses the plastic material (durable plastic, see para [0053]) has an at least one of rigid (durable construction, see para [0053]), transparent, fire retardant, and dishwasher safe property.  

Re claim 14: Okros discloses the feature (16, fig. 2)  is at least one of a recess (recess, see para 00044]) and a protrusion.  

Re claim 15: Okros discloses the feature (16, fig. 2) has at least one of a circular shape (see fig. 2) and a rectangular shape.  

Re claim 16: Okros disclose the candle (18, fig. 2) is secured on the upper surface (upper surface of 12T, fig. 2) by way of a candle adaptor (20, fig. 2) having a bottom portion (bottom portion of 20, fig. 2) to engage with the feature (16, fig. 2) on the upper surface of the curved wall (upper surface of 12S), and a top portion (top portion of 20, fig. 2) to receive the candle (18).  

Re claim 17: Okros discloses the curved wall (12S, fig. 2) includes an at least one member (26, fig. 2) configured to be grasped during manual lifting and lowering of the cover (facilitate lifting and lowering of the cover, see para [0052]).

Re claim 18: Okros discloses the at least one member (26, fig. 2) is one of a recess (indentation, see para [0052]), a protrusion, and a handle.  

Re claim 19: Okros discloses a food-item enclosure comprising: a base (28, fig. 2) configured to support a food item (14, fig. 2); and a cover (12, fig. 2) positioned on top of the base (top of 28, fig. 2), the cover (12) comprising a top (12T, fig. 2) integrally coupled to a sidewall (12S, fig. 2) and together with the base (28) forming an interior space (inner space of 12, fig. 2) configured to enclose the food item (14) located on the base (28), wherein the top comprises an upper surface (upper surface of 12T, fig. 2) having a feature (16, fig. 2) to secure a candle (18, fig. 2) to the top; wherein the cover (28) is made of a plastic material (durable plastic, see para [0053]) that is at least one of rigid (durable construction, see para [0053]), transparent, fire retardant, and dishwasher safe; and wherein the cover (28) is configured to protect the food item (14) from airborne contamination released by a person while blowing out the candle (durable construction, see para [0053]).

Re claim 20: Okros discloses the feature (16, fig. 2) is at least one of a recess (see fig. 2) and a protrusion, and wherein the feature (16) has at least one of a circular shape (see fig. 2) and a rectangular shape.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazzola (US 2020/0060454), Milligan et al. (US 2005/0056162), Miller (US 2008/0272019), Tropeano (US 2009/0181335), Garbutt et al. (US 2021/0401202), Leister (US 2019/0387908), Donnelly et al. (US 10,463,180), Donnelly (US 2013/0248402), Slagter (US 2004/0244604) all disclose a similar cover for a cake holder and a top that holds candles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875